                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GREGORY LEE ISOM,

                       Plaintiff,

V.                                                    Case No. 17-12871
                                                      Honorable Denise Page Hood
COMMISSIONER OF
SOCIAL SECURITY,

                    Defendant.
                                       /

                          ORDER ACCEPTING
                     REPORT AND RECOMMENDATION
                        AND REMANDING ACTION

      This matter comes before the Court on Magistrate Judge Anthony P. Patti’s

Report and Recommendation. [#20] Plaintiff filed this action on August 30, 2017,

asking this Court to review the Commissioner’s final decision to deny his application

for disability insurance benefits. The parties filed cross motions for summary

judgment. The Magistrate Judge recommends that the Court deny the Commissioner’s

Motion for Summary Judgment, grant Plaintiff’s Motion for Summary Judgment to

the extent he seeks remand but deny it to the extent it seeks reversal and a direct award

of benefits, and remand this matter back to the Commissioner for further

consideration, pursuant to sentence four of 42 U.S.C. § 405(g). Neither party filed

any objections to the Report and Recommendation.
      Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in reaching

his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The credibility

findings of an administrative law judge (“ALJ”) must not be discarded lightly and

should be accorded great deference. Hardaway v. Secretary of Health and Human

Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review of an ALJ’s

decision is not a de novo review. The district court may not resolve conflicts in the

evidence nor decide questions of credibility. Garner, 745 F.2d at 397. The decision

of the Commissioner must be upheld if it is supported by substantial evidence, even

if the record might support a contrary decision or if the district court arrives at a

different conclusion. Smith v. Secretary of HHS, 893 F.2d 106, 108 (6th Cir. 1984);

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Finding no

error in the Magistrate Judge’s Report and Recommendation, the Court adopts the

Report and Recommendation in its entirety. Furthermore, as neither party has raised

an objection to the Report and Recommendation, the Court finds that the parties have

waived any further objections to the Report and Recommendation. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (a party’s failure


                                         2
to file any objections waives his or her right to further appeal); Thomas v. Arn, 474

U.S. 140, 149 (1985).

       For the reasons stated above,

       IT IS ORDERED that the Report and Recommendation [Docket No. 20, filed

January 22, 2019] is ADOPTED as this Court’s findings of fact and conclusions of

law.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

[Docket No. 17, filed January 10, 2018] is GRANTED IN PART and DENIED IN

PART.

       IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary

Judgment [Docket No. 18, filed January 30, 2018] is DENIED.

       IT IS FURTHER ORDERED that this matter is REMANDED back to the

Commissioner, pursuant to sentence four of 42 U.S.C. § 405(g), for consideration and

discussion of whether, how much, and how high Plaintiff must elevate his leg each

day, consistent with the analysis set forth in the Report and Recommendation.

       IT IS ORDERED.

                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
DATED: February 15, 2019               CHIEF JUDGE, U.S. DISTRICT COURT




                                         3
